Judgment unanimously affirmed, with costs. Memorandum: The only objection made on this appeal from the award for the condemnation of respondents’ property is the amount of 50 cents per square foot (the sum of $12,225.50) included by the trial court to recompense respondents in part for the expenditures (allegedly about $40,-000) made by them for planning and development of the site prior to notice by petitioner of intention to condemn it. Petitioner did not dispute the amount of respondents’ alleged expenditures, but contends that the court improperly considered that evidence in making its award. The law is otherwise; and it was proper for the court to consider respondents’ preliminary planning and development expense in determining the value of the property (Mattydale Shopping Center v State of New York, 303 NY 974; Specialty Foods Corp. v State of New York, 46 AD2d 989; Salomone & Co. v State of New York, 40 AD2d 916; Rustcon Developers v State of New York, 33 AD2d 582; and see Ryan v State of New York, 39 AD2d 830, 831). (Appeal from judgment of Monroe Supreme Court — condemnation.) Present —Marsh, P. J., Moule, Cardamone, Simons and Witmer, JJ.